COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-08-272-CR
 
 
EX PARTE MICHAEL JOSEPH
BENNETT
 
 
                                              ------------
 
             FROM THE 89TH
DISTRICT COURT OF WICHITA COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
On July 31, 2008, appellant Michael Joseph
Bennett filed a notice of appeal from the trial court=s
refusal to consider his application for writ of habeas corpus seeking an
out-of-time petition for discretionary review from this court=s
decision in Ex parte Bennett, 245 S.W.3d 616 (Tex. App.CFort
Worth, 2008, pet. dism=d). 




The court of criminal appeals has granted
appellant an out-of-time petition for discretionary review.  Ex parte Bennett, No. AP-76112, 2009
WL 624016, at *1 (Tex. Crim. App. Mar. 11, 2009).  Because the court of criminal appeals granted
appellant the relief he sought in his application for writ of habeas corpus,
the appeal to this court of the trial court=s
refusal to consider the application is moot. 
See Jack v. State, 149 S.W.3d 119, 123 n. 10 (Tex. Crim. App.
2004).  Consequently, we dismiss the
appeal.
 
PER
CURIAM
 
PANEL:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DO NOT PUBLISH        
Tex. R. App. P. 47.2(b)
 
DELIVERED:  April 16, 2009




[1]See Tex. R. App. P. 47.4.